BOARD ADVISORY AGREEMENT


This Board Advisory Agreement (“Agreement”) is made and entered into as of the
6th day of May, 2011 by and between First China Pharmaceutical Group, Inc., a
Nevada corporation (the “Company”), and Jack Zwick, an individual
(“Advisor”).  In consideration of the mutual promises contained herein, the
parties agree as follows:


1.           Services and Compensation.


(a) Advisor does hereby consent to act as a Director of the Company and to
perform for the Company the services (“Services”) described in Exhibit A
attached hereto.


(b) In consideration for the Services, the Company will: (i) issue Advisor two
hundred thousand (200,000) shares of Company common stock (the “Restricted
Stock”) subject to the conditions hereinafter provided; (ii) pay Advisor $2,000
per month commencing June 1, 2011; and (iii) provide Advisor with one (1) round
trip business class airline ticket per year to China to attend Company meetings.


(c) Other than as set forth in Section 1(b) above, any and all additional
compensation paid to Advisor shall be as approved by the Company’s Board of
Directors and shall be consistent with compensation provided to other
independent members of the Company’s Board of Directors and in accordance with
Company policy.


2.           Provisions Regarding Restricted Stock.


(a)  Vesting of Restricted Stock and Stock Certificates.


(i)  Vesting.  The right to unrestricted ownership in the Restricted Stock under
this Agreement shall vest with respect to 1/24th of the total number of shares
of Restricted Stock per month from the Vesting Commencement Date (as defined
below), subject to Advisor’s continuous service, as described in Section
2(a)(ii) below.  As used herein, the “Vesting Commencement Date” shall be May 1,
2011.


(ii)  Permitted Forfeiture of Unvested Restricted Stock.  Advisor acknowledges
that if the Restricted Stock has not vested in accordance with Section 2(a)(i)
at such time as Advisor is no longer serving as either a non-employee director
of, an employee of, or active consultant providing services to the Company or
any of its subsidiaries, the Restricted Stock shall immediately be forfeited and
all rights of the Advisor to such Restricted Stock shall terminate without
further obligation on the part of the Company. Upon the forfeiture of any
Restricted Stock, such forfeited Restricted Stock shall be immediately
transferred to the Company without further action by the Company. The Restricted
Stock may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of to the extent that the Restricted Stock
is subject to vesting and in the event of termination of employment with or
services to the Company or any subsidiary for any reason.


(iii)  Deliveries by the Company.  A certificate evidencing the Restricted Stock
shall be issued by the Company in Advisor’s name, pursuant to which Advisor
shall have voting rights and shall be entitled to receive all dividends unless
and until the shares of Restricted Stock are forfeited pursuant to this
Agreement. The certificate shall bear a legend evidencing the nature of the
Restricted Stock, and the Company may cause the certificate to be delivered upon
issuance to the Secretary of the Company or to such other depository as may be
designated by the Company for safekeeping until all vesting and forfeiture
restrictions lapse pursuant to the terms of this Agreement. Upon the lapse of
the vesting and forfeiture restrictions, the Company shall cause a new
certificate or certificates to be issued without legend in the name of Advisor.
 
 
Page 1 of 7

--------------------------------------------------------------------------------

 
 
Notwithstanding any other provisions of this Agreement, the issuance or delivery
of the Restricted Stock under this Agreement (whether vested or unvested) may be
postponed for such period as may be required to comply with applicable
requirements of any national securities exchange or any requirements under any
federal or state securities law or regulation.  The Company shall not be
obligated to (a) issue or deliver any Restricted Stock if the issuance or
delivery thereof shall constitute a violation of any provision of any law or
regulation of any governmental authority or any national securities exchange,
(b) qualify the issuance of the Restricted Stock in any jurisdiction, or (c)
register the shares of Restricted Stock with the SEC.


(b)  Reservation of Shares.  The Company agrees that prior to the issuance of
the Restricted Stock represented by this Agreement, there shall be reserved for
issuance such number of the Company’s authorized and unissued shares as shall be
necessary to allow for the issuance of the Restricted Stock issuable hereunder.


(c)  Suspension and Cancellation of Stock.


(i)  In the event the Company reasonably believes Advisor has committed an act
of misconduct including, but limited to acts specified below, the Company may
suspend Advisor’s right in his unvested Restricted Stock granted hereunder
pending final determination by the Board of the Company (the “Board”).  If
Advisor is determined by the Board to have:


(1) committed an act of embezzlement, fraud, dishonesty, breach of fiduciary
duty to the Company or a subsidiary;


(2) deliberately disregarded the rules or policies of the Company or a
subsidiary which resulted in loss, damage or injury to the Company  or a
subsidiary;


(3) made any unauthorized disclosure of any trade secret or confidential
information of the Company  or a subsidiary;


(4) induced any partner, collaborator, client or customer of the Company or a
subsidiary to break any contract with the Company or a subsidiary or induced any
principal for whom the Company or a subsidiary acts as agent to terminate such
agency relations;


(5) engaged in any substantial conduct which constitutes unfair competition with
the Company or a subsidiary; or


(6) violated any requirement of the Foreign Corrupt Practices Act or any
analogous foreign regulations,


neither Advisor nor Advisor’s estate shall be entitled to shares of unvested
Restricted Stock. The determination of the Board shall be final and conclusive.
In making its determination, the Board shall give the Advisor an opportunity to
appear and be heard at a hearing before the full Board and present evidence on
Advisor’s behalf.


(d)  Advisor Representations.


(i)  Purchase for Own Account. Advisor represents that he is acquiring the
Restricted Stock solely for his own account and beneficial interest for
investment and not for sale or with a view to distribution of the Restricted
Stock or any part thereof, has no present intention of selling (in connection
with a distribution or otherwise), granting any participation in, or otherwise
distributing the same, and does not presently have reason to anticipate a change
in such intention.


(ii) Information and Sophistication.  Advisor hereby: (x) acknowledges that he
has received all the information he has requested from the Company and he
considers necessary or appropriate for deciding whether to acquire the
Restricted Stock, (y) represents that he has had an opportunity to ask questions
and receive answers from the Company regarding the terms and conditions of the
offering of the Restricted Stock and to obtain any additional information
necessary to verify the accuracy of such information and (z) further represents
that he has such knowledge and experience in financial and business matters that
he is capable of evaluating the merits and risk of this investment.
 
 
Page 2 of 7

--------------------------------------------------------------------------------

 
 
(iii)  Ability to Bear Economic Risk.  Advisor acknowledges that investment in
the Restricted Stock involves a high degree of risk, and represents that he is
able, without materially impairing his financial condition, to hold the
Restricted Stock for an indefinite period of time and to suffer a complete loss
of his investment.


(iv)  Further Assurances.  Advisor agrees and covenants that at any time and
from time to time he will promptly execute and deliver to the Company such
further instruments and documents and take such further action as the Company
may reasonably require in order to carry out the full intent and purpose of this
Agreement and to comply with state or federal laws or other regulatory
approvals.


(e)  Restricted Securities.  Advisor understands that the Restricted Stock are
characterized as “restricted securities” under the Securities Act of 1933, as
amended (“Securities Act”) inasmuch as they are being acquired from the Company
in a transaction not involving a public offering and that under the Securities
Act and applicable regulations thereunder such securities may be resold without
registration under the Securities Act only in certain limited circumstances.
Accordingly, the Restricted Stock, absent an effective registration statement,
can only be sold pursuant to an exemption from registration, such as Rule 701 or
Rule 144 of the Securities Act. Advisor understands that the Company is under no
obligation to register any of the securities sold hereunder.


(f)  Restrictive Legends and Stop-Transfer Orders.


(i)  Legends. Advisor understands and agrees that the Company will place the
legend set forth below, as applicable, or similar legends on any stock
certificate(s) evidencing the Restricted Stock, together with any other legends
that may be required by state or federal securities laws, the Company’s Articles
of Incorporation or Bylaws, any other agreement between Advisor and the Company
or any agreement between Advisor and any third party:


THE SECURITIES  REPRESENTED BY THIS  CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).  THE SHARES REPRESENTED
BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR
IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR
DISPOSITION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE 1933 ACT.
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO VESTING AND FORFEITURE
RESTRICTIONS AS SET FORTH IN THAT CERTAIN BOARD ADVISORY AGREEMENT BETWEEN THE
ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED
AT THE PRINCIPAL OFFICE OF THE ISSUER.  SUCH RESTRICTIONS ARE BINDING ON
TRANSFEREES OF THESE SHARES.


(ii) Stop Transfer Instructions.  Advisor agrees that, to ensure compliance with
the restrictions imposed by this Agreement, the Company may issue appropriate
“stop-transfer” instructions to its transfer agent, if any, and if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.
 
 
Page 3 of 7

--------------------------------------------------------------------------------

 
 
(iii) Refusal to Transfer.  The Company will not be required (i) to transfer on
its books any Restricted Stock that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement, or (ii) to treat as owner
of such Restricted Stock, or to accord the right to vote or pay dividends, to
any purchaser or other transferee to whom such Restricted Stock have been so
transferred.
 
3.           Confidentiality.


(a) “Confidential Information” means any Company proprietary information,
technical data, trade secrets or know-how, including, but not limited to,
research, services, current and prospective clients, client lists, markets,
processes, financial information, marketing, or other business information
developed by the Advisor pursuant to this Agreement or disclosed by the Company
either directly or indirectly in writing, orally or by drawings.


(b) Advisor will not, during or subsequent to the term of this Agreement, use
the Company’s Confidential Information for any purpose whatsoever other than the
performance of the Services on behalf of the Company or disclose the Company’s
Confidential Information to any third party.  It is understood that said
Confidential Information shall remain the sole property of the Company. Advisor
further agrees to take all reasonable precautions to prevent any unauthorized
disclosure of such Confidential Information.  Confidential Information does not
include information which (i) is known to Advisor at the time of disclosure to
Advisor by the Company as evidenced by written records of Advisor, (ii) has
become publicly known and made generally available through no wrongful act of
Advisor, or (iii) has been rightfully received by Advisor from a third party who
is authorized to make such disclosure.  Without the Company’s prior written
approval, Advisor will not directly or indirectly disclose to anyone the
contents of this Agreement.


(c) Advisor recognizes that the Company has received and in the future will
receive from third parties their confidential or proprietary information subject
to a duty on the Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. Advisor agrees that
Advisor owes the Company and such third parties, during the term of this
Agreement and thereafter, a duty to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out the
Services for the Company consistent with the Company’s agreement with such third
party.


(d) Upon the termination of this Agreement, or upon the Company’s earlier
request, Advisor will deliver to the Company all of the Company’s property or
Confidential Information that Advisor may have in Advisor’s possession or
control.


4.           Ownership. Advisor agrees that all copyrightable material, notes,
records, drawings, designs, inventions, improvements, developments, discoveries
and trade secrets conceived, made or discovered by Advisor, solely or in
collaboration with others, during the period of this Agreement which relate in
any manner to the business of the Company that Advisor may be directed to
undertake, investigate or experiment with, or which Advisor may become
associated with in work, investigation or experimentation in the line of
business of Company in performing the Services hereunder are the sole property
of the Company.


5.           Term and Termination.


(a) Either party may terminate this Agreement immediately for breach or upon
thirty (30) days prior written notice for no reason. In addition, this Agreement
shall terminate in the event of the resignation or removal of Advisor from the
Company’s Board of Directors in accordance with the Company’s Bylaws, as
amended.


(b) Upon such termination all rights and duties of the parties toward each other
shall cease except: Sections 3  (Confidentiality) and 6 (Independent Contractor)
shall survive termination of this Agreement.
 
 
Page 4 of 7

--------------------------------------------------------------------------------

 
 
6.           Independent Contractor. Advisor shall perform the Services
hereunder as an independent contractor. Advisor acknowledges and agrees that
Advisor is obligated to report as income all compensation received by Advisor
pursuant to this Agreement, and Advisor agrees to and acknowledges the
obligation to pay all self-employment and other taxes thereon. Advisor further
agrees to indemnify the Company and hold it harmless to the extent of any
obligation imposed on Company (i) to pay in withholding taxes or similar items
or (ii) resulting from Advisor’s being determined not to be an independent
contractor.


7.           Miscellaneous.


(a) Entire Agreement.  This Agreement is the entire agreement of the parties and
supersedes any prior or contemporaneous agreements whether oral or written
between them with respect to the subject matter hereof.  This Agreement may be
changed only if agreed to in writing by both parties.


(b) Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same instrument.


(c) Severability; Conflicts.  If any provision of this Agreement is held to be
unenforceable for any reason, such provision shall be adjusted rather than
voided, if possible, in order to achieve the intent of the parties to the
maximum extent possible.  In any event, all other provisions of this Agreement
shall be deemed valid and enforceable to the full extent possible.


(d) Waiver.  The waiver of any term or condition contained in this Agreement by
any party to this Agreement shall not be construed as a waiver of a subsequent
breach or failure of the same term or condition or a waiver of any other term or
condition contained in this Agreement.


(e) Assignment.  Neither this Agreement nor any right hereunder or interest
herein may be assigned or transferred by Advisor without the express written
consent of the Company.


(f) Governing Law.  This Agreement shall be governed by the laws of the State of
Nevada, excluding its conflicts of laws provisions.


[Remainder of Page Intentionally Left Blank; Signature Page Follows]
 
 
Page 5 of 7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.



COMPANY:
 
FIRST CHINA PHARMACEUTICAL
GROUP, INC., a Nevada corporation
   
By:
/s/ Zhen Jiang Wang
   
Name:
Zhen Jiang Wang
 
Chief Executive Officer
   
ADVISOR:
   
JACK ZWICK
   
By:
/s/ Jack Zwick



 
Page 6 of 7

--------------------------------------------------------------------------------

 
 
EXHIBIT A


SERVICES


Services.
  
Advisor will render to the Company the following Services:



 
·
Serve on the Board of Directors of the Company

 
 
Page 7 of 7

--------------------------------------------------------------------------------

 
 